Citation Nr: 1515865	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  He died in January 2012, and the appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The September 2012 administrative decision denied entitlement to accrued benefits.  The appellant filed a notice of disagreement in September 2012.  He was issued a statement of the case in December 2012.  He filed a VA Form 9 substantive appeal in January 2013.  

In his January 2013 appeal, the appellant requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He withdrew this request in writing, however, in February 2014, because he was too ill to appear.  

The Board notes that the Veteran's daughter also has a claim that has been appealed to the Board.  The Board must issue two separate decisions at this time because (1) both the appellant and the Veteran's daughter have properly perfected appeals to the Board, and neither appeal has been withdrawn; (2) the interests of the appellant and the Veteran's daughter in this case are potentially adverse; and (3) certain avenues by which to grant part or all of the benefits sought may potentially only be available to the appellant or to the Veteran's daughter, but not to both, based on the evidence that is in the record and is obtained on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accrued benefits are periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid.  Accrued benefits shall, upon the death of such individual, be paid to the living person first listed below: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

The definition of the term "child" for purposes of accrued benefits claims appears in 38 C.F.R. §§ 3.57 and 3.1000(d)(2).  In general, the term "child" is defined as follows:

(a) General. 

(1) Except as provided in paragraphs (a)(2) and (3) of this section, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and 

(i) Who is under the age of 18 years; or 

(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or 

(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

(2) For the purposes of determining entitlement of benefits based on a child's school attendance, the term child of the veteran also includes the following unmarried persons:

(i) A person who was adopted by the veteran between the ages of 18 and 23 years. 

(ii) A person who became a stepchild of the veteran between the ages of 18 and 23 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death. 

(3) Subject to the provisions of paragraphs (c) and (e) of this section, the term child also includes a person who became permanently incapable of self-support before reaching the age of 18 years, who was a member of the veteran's household at the time he or she became 18 years of age, and who was adopted by the veteran, regardless of the age of such person at the time of adoption.

38 C.F.R. § 3.57 (2014).

In short, a "child" is generally defined as a member of the Veteran's household less than 18 years of age or who, before reaching 18 years of age, became permanently incapable of self-support.  

In the case at hand, there is no surviving spouse, child, or dependent parent as defined by applicable regulations.  The appellant is the Veteran's adult son and has neither alleged nor demonstrated that he became permanently incapable of self-support prior to reaching 18 years of age.  He is, therefore, ineligible for accrued benefits based solely on a familial relationship to the Veteran.  

In such cases, when there is no surviving spouse, child, or dependent parent, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Therefore, the appellant is only entitled to accrued benefits in an amount to offset any expenses that he bore in connection with the Veteran's last illness and burial, not to exceed the amount of unpaid accrued benefits to which the Veteran is found to have been entitled. 

At this time, it is unclear whether the appellant paid any of the expenses associated with the Veteran's last sickness and burial.  For example, it is unclear if the appellant had an ownership stake in the mutual funds that the Veteran sold during his lifetime to pay for his medical expenses.  It is unclear whether the appellant's name was on a joint checking account with the Veteran from which the Veteran paid his medical expenses.  It is also unclear whether the appellant otherwise paid any of the Veteran's medical expenses, even if he obtained reimbursement from one of the Veteran's accounts before or after his payment of the Veteran's expenses.  The Board finds it necessary to remand this claim in order to obtain more specific information about the payment of expenses associated with the Veteran's last illness and burial in order to determine whether accrued benefits may be granted in an amount to offset any expenses that may be considered to have been borne by the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter asking him to provide specific information and documentation with respect to the following:

(a)  Any expenses he directly bore in connection with the Veteran's last illness and burial.  

(b)  Any ownership interest he had during the Veteran's lifetime in the Veteran's mutual funds or in any other assets that were used to pay the Veteran's medical expenses, to include a joint checking account with the Veteran.

(c)  Any payments that he directly made for the Veteran's medical expenses from his own accounts, even if he obtained reimbursement from one of the Veteran's accounts before or after his payment of the Veteran's expenses.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




